Citation Nr: 0634191	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  04-20 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1948 to April 
1952.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which denied the benefits sought on 
appeal.  The appellant, the wife of the veteran, appealed 
that decision to BVA, and the case was referred to the Board 
for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand: To obtain a revised dose estimate from 
the Defense Threat Reduction Agency and to provide a 
corrective VCAA notice letter

The veteran's death certificate shows that he died in July 
2000.  The immediate cause of death was listed as chronic 
obstructive pulmonary disorder (COPD) due to, or as a 
consequence of, asbestosis.  Both diseases were noted to have 
had an onset of ten years prior to the veteran's death.  
Radiation exposure was also listed as a significant condition 
contributing to his death, but not resulting in COPD, and 
tobacco use was considered to have probably contributed as 
well.  

COPD is not a "radiogenic disease" listed under 38 C.F.R. 
§  3.311 (b)(2); however, the Board notes that multiple 
medical opinions have indicated that the veteran's exposure 
to radiation combined with his congenital alpha one anti-
tripsin deficiency would more likely than not have 
precipitated his COPD.  As such, these opinions constitute 
competent medical evidence showing that COPD is a radiogenic 
disease.  See 38 C.F.R. § 3.311(b)(4).  Therefore, VA must 
nevertheless consider the claim under the provisions of 
38 C.F.R. § 3.311.

The veteran's service records do show that he was a 
participant in the Operation GREENHOUSE series of atmospheric 
nuclear tests conducted during his military service, and a 
December 1999 opinion from the Under Secretary for Health 
stated that the Defense Threat Reduction Agency (DTRA) found 
that the veteran was exposed to the following doses of 
ionizing radiation during his military service: 4.0 rem gamma 
and neutron with an upper bound of 4.7 rem gamma and neutron 
and an internal 50-year committed dose equivalent to the red 
marrow of .1 rem.  

In pertinent part, the Under Secretary indicated that the 
veteran received a relatively low dose of ionizing radiation 
compared to the current occupational limit of 5 rem set by 
the Nuclear Regulatory Commission.  She stated that most 
effects of ionizing radiation have been observed only at 
doses of generally 20 rads or more received over a brief time 
and that damage to the lungs and central nervous system other 
than neoplastic transformation, if caused by radiation, would 
be an example of a deterministic effect.  The Under Secretary 
for Health observed that deterministic changes generally are 
considered to have a threshold and that the probability of 
causing harm in most healthy individuals at doses of less 
than 10 rem as a result of deterministic effects was close to 
zero.  She further indicated that damage to the lung, 
including radiation pneumonitis and pulmonary fibrosis, could 
occur after high radiation-therapy doses, e.g. hundreds or 
thousands of rads.  Following further discussion, the Under 
Secretary for Health concluded that it was unlikely that the 
veteran's COPD could have been attributed to exposure to 
ionizing radiation in service.  

However, Fast Letter 03-31 was subsequently issued in October 
2003.  In that letter, the Director of the VA Compensation 
and Pension Service reported that the National Research 
Council (NRC) completed a review of radiation dose 
reconstructions provided by DTRA and indicated that the 
review contained findings critical of upper bound radiation 
doses prepared by DTRA for atmospheric test participants and 
Hiroshima/Nagasaki occupation forces.  It was found that DTRA 
had underestimated the upper bound radiation doses.  Fast 
Letter 03-31 further stated that claims should be reviewed 
where, as in this case, the claim has been denied on a basis 
that the dose estimate was insufficient to establish that the 
exposure caused the claimed disability.  Therefore, the Board 
finds that a revised dose estimate from DTRA is necessary.

Lastly, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the appellant was not provided with notice of the type of 
evidence necessary to establish an effective date.  As those 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an explanation as to the 
type of evidence that is needed to establish an effective 
date

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  Please send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish an effective date for the 
claim on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  The RO should request a revised dose 
estimate from the DTRA.  The information 
contained in the letter to DTRA should 
include the regulation under which the 
request is made (38 C.F.R. § 3.311); the 
claimant's name, address, and phone 
number; the veteran's branch of service 
and service number; the veteran's social 
security number; the veteran's 
organization or unit of assignment at 
the time of exposure; dates of 
assignment at the radiation-risk 
activity; a full description of the 
duties at the radiation risk activity; 
and a description of the disease 
claimed.  See VBA Fast Letter 04-20.

3.  If the revised dose estimate is 
higher than the one previously provided, 
the case should again be referred to the 
Under Secretary for Benefits to obtain 
an opinion as to whether sound 
scientific and medical evidence supports 
the conclusion that it is at least as 
likely as not that the veteran's COPD 
resulted from exposure to ionizing 
radiation during active service.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the 
appellant and her representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless she is notified.




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).


